DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see page 12 ¶ 2-4 and page 13, filed 12/1/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (U.S. Publication No. 2019/0222440 A1).  Huang seems to suggest the below referenced arguments regarding the generating of a second connectivity check packet by modification of a first for cross-cloud connectivity checking as well as the one or more indicators discussed.
 
I.	Applicants argue on pages 8-11 of the remarks that, Shu does not teach either of the first and second connectivity check packets as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s arguments because Shu describes in ¶ 2 that to implement the multi-node application(s), connectivity may be required among the network nodes to send and receive packets. However, the connectivity between a pair of network nodes may be lost, or degrades over time, thereby adversely affecting the performance of the multi-node application(s), ¶ 2.  This means that the status of the connectivity is monitored continuously.  This suggests the use of multiple connectivity packets including a second one.  Further in ¶ 30 Shu describes that based on report information that is received from one or more entities along a path traversed by the connectivity check packet, a connectivity status associated with VM1 131 and VM3 133 may be determined. For example, connectivity status=connected based on report information indicating that VM1 131 has connectivity with VM3 133. In another example, connectivity status=disconnected based on report .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. Publication No. 2019/0059117 A1) in view of Ramachandran et al. (U.S. Publication No. 2016/0080221 A1), and further in view of Huang et al. (U.S. Publication No. 2019/0222440 A1).
With respect to claim 1, Shu discloses a method for a network device to perform cross-cloud connectivity check (i.e., FIG. 7 is a schematic diagram illustrating example connectivity checks for a group of containers in a virtualized computing environment, ¶ 9.  However, in practice, the connectivity between VM1 131 and VM3 133 may be lost or degrade over time due to reasons such as configuration changes, hardware and/or software failures, etc. To address this issue, a connectivity check may be performed to determine whether VM1 131 has connectivity with VM3 133, ¶ 22). 
(i.e., The term "packet" may refer generally to a group of bits that can be transported together from a source to a destination, such as message, segment, datagram, etc. The term "layer-2" may refer generally to a Media Access Control (MAC) layer; "layer-3" to a network or Internet Protocol (IP) layer; and "layer-4" to a transport layer (e.g., using transmission control protocol (TCP) or user datagram protocol (UDP)) in the Open System Interconnection (OSI) model, although the concepts described herein may be used with other networking models [that is addressed from a first virtualized computing instance deployed in a first cloud environment], ¶ 20.  Referring to the first multi-node application as an example, data-plane connectivity is required among VM1 131, VM3 133, VM4 134 and VM5 135 to implement various functionalities. For example, VM1 131 (e.g., web server) supported by host-A 110A may require connectivity with VM3 133 (e.g., database server) supported by host-B 110B to query or manipulate data stored in a database. To facilitate communication between VM1 131 and VM3 133 (e.g., located on the same logical overlay network), host-A 110A and host-B 110B may communicate via a data-plane channel over physical network 105, which may include any suitable interconnected network devices such as physical routers, physical switches, etc. However, in practice, the connectivity between VM1 131 and VM3 133 may be lost or degrade over time due to reasons such as configuration changes, hardware and/or software failures, etc. To address this issue, a connectivity check may be performed to determine whether VM1 131 has connectivity with VM3 133 [connectivity check packets], ¶ 22.  Conventionally, one approach requires a user (e.g., network administrator) to (manually) debug networking problems using a trace tool when a particular service of a multi-node application is down. Such conventional approach is generally inefficient and time consuming because, inter alia, it is a non-trivial task for the user to keep track of the different virtual machines implementing various functionalities of a multi-node application, identify which virtual machine requires connectivity with which virtual machine [detecting a first connectivity check packet that is addressed from a first virtualized computing instance deployed in a first cloud environment], identify logical ports associated with the virtual machines to perform tracing, and determine whose connectivity has been affected. This problem is exacerbated as the number of virtual machines implementing the multi-node application increases, ¶ 23.  According to the examples of the present disclosure, a group of virtual machines, containers or other types of virtualized computing instances implementing one or more multi-node applications may be automatically identified or discovered. The automatic identification in turn facilitates the automatic detection and reporting of connectivity problems associated with the group [detecting a first connectivity check packet], ¶ 73). 
Shu further discloses sending the second connectivity check packet to cause one or more observation points along the datapath to, based on the one or more indicators, generate and send report information associated with the second connectivity packet (i.e., At 230 in FIG. 2, based on report information is received from one or more entities along a path traversed by the connectivity check packet, a connectivity status associated with VM1 131 and VM3 133 may be determined. For example, connectivity status=connected based on report information indicating that VM1 131 has connectivity with VM3 133. In another example, connectivity status=disconnected based on report information indicating that VM1 131 has lost connectivity with VM3 133 [generate and send report information associated with the second connectivity packet], ¶ 30.  Relating to (VM1, VM3) in the example in FIG. 4, SDN manager 180 may send configuration information to host-A 110A to configure a first connectivity check session between source LP1 161 and destination LP3 163. Relating to (VM1, VM5), further configuration information may be sent to host-A 110A to configure a second connectivity check session between source LP1 161 and destination LP5 165 [sending the second connectivity check packet to cause one or more observation points along the datapath to, based on the one or more indicators, generate and send report information associated with the second connectivity packet], ¶ 46.  At 345 to 365 in FIG. 3, the first host may generate, encapsulate and send a connectivity check packet to a second host based on the configuration information received from SDN manager 180. In practice, any suitable approach may be used to generate the connectivity check packet. For example, tools such as Traceflow (available from VMware, Inc.) may be used to inject a packet into a logical port and collect reports from various observation points along a path traversed by the packet. The "observation points" may include physical and/or logical entities, such as host, logical switches, logical routers, etc [to cause one or more observation points along the datapath to, based on the one or more indicators]. Some examples will be discussed using FIG. 5 and FIG. 6 below, ¶ 47.  A second connectivity check may be performed by configuring host-A 110A to inject a second connectivity check packet (see 520 in FIG. 5) at LP1 161. Similarly, second connectivity check packet 520 includes inner header 524 and payload 522 that are encapsulated with outer header 526. Inner header 524 is addressed from (IP-1, MAC-1) to (IP-5, MAC-5) associated with VM5 135. Outer header 526 specifies (VTEP IP=IP-A, MAC=MAC-A) associated with a source VTEP-A implemented by hypervisor-A 114A and (VTEP IP=IP-C, MAC=MAC-C) associated with a destination VTEP-C implemented by hypervisor-C 114C. Outer header 526 may also specify VNI=5001, connectivity check flag=1 (see 528), etc. VM1 131 and VM5 135 are connected via LS1 501, DR 503 and LS2 502 (each spanning both host-A 110A and host-C 110C), ¶ 52.  Ideally, second connectivity check packet 520 in FIG. 5 should have traversed a path on which LP1 161, distributed firewall 119A, LS1 501, DR 503 distributed firewall 119B and LP5 165 are located. In the example in FIG. 6, SDN manager 180 receives second report information (see 620) from hypervisor-A 114A when second connectivity check packet 510 is injected at source LP1 161 (see 621), distributed firewall engine 119A when second connectivity check packet 510 is received and forwarded (see 622 and 623) and LS1 501 instantiated on host-A 110A when second connectivity check packet 510 is forwarded (see 624). However, at DR 503, second connectivity check packet 510 is dropped (see 625), ¶ 58). 
Shu may not explicitly disclose in response to determination that the first connectivity check packet is destined for a second virtualized computing instance in a second cloud environment, wherein the second loud environment is different from the first cloud environment, and wherein the second cloud environment is reachable from the first cloud environment via a datapath through the network device; generating a second connectivity check packet by modification of the first connectivity check packet to include one or more indicators that a cross-cloud connectivity check is required along 
However, Ramachandran discloses in response to determination that the first connectivity check packet is destined for a second virtualized computing instance in a second cloud environment, wherein the second cloud environment is different from the first cloud environment, and wherein the second cloud environment is reachable from the first cloud environment via a datapath through the network device (i.e., In accordance with an exemplary and non-limiting embodiment, a method comprises receiving information describing an addition of a first site comprising at least one application to an existing network wherein the information is selected from the group consisting of type of site, planned connectivity to the site and planned policies for the site; and estimating an impact on the operation of the at least one application and associated network traffic using statistical analysis of monitored data collected from a second site similar to the first site [connectivity checking to different cloud environments], ¶ 109.  Any of the embodiments described above wherein a data center type is selected from the group consisting of private cloud, scientific communities and co-location centers [wherein the second loud environment is different from the first cloud environment, and wherein the second cloud environment is reachable from the first cloud environment via a datapath through the network device], ¶ 134.  In accordance with exemplary embodiments, active probing and rating the network paths may be performed in the context of each application (e.g., box.com) or sub-application (e.g., office365-lync, office365-sharepoint) for SaaS services [cloud infrastructure services]. In the case of enterprise applications, active probing may be performed on the specific servers 160 of an application, as there can be many application delivery end points in an enterprise. For example, for Server Message Block (SMB) (file share) applications, there may be many servers 160 that serve an application with different content, ¶ 219.  As described herein, active probing differs from generic probing such as is typically practiced. When employing generic probing, a typical ping to a known server may get through (establishing L3 connectivity) even when a connection to the server 160 may not be established. By establishing a session with the server 160 via active probing, present embodiments establish application level connectivity [1st and 2nd cloud connectivity packets], ¶ 220.  With reference to FIG. 1E, there is illustrated a method according to an exemplary and non-limiting embodiment. First, at step 100E, according to exemplary embodiments, SAAS application delivery locations may be identified via (1) manual information collection and feeding the system, (2) triangulation based on sourcing DNS queries from various locations across the globe and (3) information collected through app-probing as described above, ¶ 223.  After collecting such information, at step 102E, the system may apply analytics by a component of the multi-tenant controller 122 on all observed traffic flows and extract the following three pieces of information: (1) where is the user 168 located (based on site information), (2) where is the closest application delivery location (using the above set of data) and (3) where was the user flow serviced from, ¶ 224.  Then, at step 104E, the system may then (1) aggregate instances where the application was delivered from a sub-optimal location (based on originating geographic location), (2) recognize patterns and (3) if there is significant and consistent sub-optimal use, reports such use to a user, such as the administrator, of the multi-tenant controller 122, ¶ 225.  In an exemplary and non-limiting embodiment, the methods and systems described herein may be applied to address and remediate instances of sub-optimal use [generating a second connectivity check packet by modification of the first connectivity check packet to include one or more indicators that a cross-cloud connectivity check is required along the datapath towards the second virtualized computing instance in the second cloud environment], ¶ 226.  Traditionally network traffic engineering is based on destination IP addresses and/or a source IP address, but not on higher-level user or device identity. The creation of usage-based policy may allow an enterprise to enforce network policy using the identity of a user 168 that is accessing an application. For example, Active Directory (AD) 904 may be used as a source of user 168 and group identity information. What is needed are methods and systems for enforcing a user 168 or user-based policy by mapping IP-to-user-events 912, 914 to a spoke site, where such events derive from multiple elements which may be present in multiple other sites, and enforcing policy at the network level using higher-level identity an administrator needs to map higher-level user 168 and/or device identity to network level identity. Network level identity as used herein may be terms of L2 (MAC Address [connectivity check packets to include one or more indicators], VLAN Tag) and/or L3 identity (IP Address) and/or L4 Identity (e.g. TCP port number, UDP port number), ¶ 540) in order to provide a method for determining a network requirement for at least one application, dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link via cloud infrastructures (¶s 2-3 and 134).

Shu and Ramachandran may not explicitly disclose generating a second connectivity check packet by modification of the first connectivity check packet to include one or more indicators that a cross-cloud connectivity check is required along the datapath towards the second virtualized computing instance in the second cloud environment.
However, Huang discloses generating a second connectivity check packet by modification of the first connectivity check packet to include one or more indicators that a cross-cloud connectivity check is required along the datapath towards the second virtualized computing instance in the second cloud environment (i.e., According to another aspect, an embodiment of this application provides an inter-cloud communication configuration method, including instructing, by the first switch agent module, a first network controller or a network coordinator to send connectivity information of the first virtual machine to a first gateway agent module if a first switch agent module detects that a first virtual machine that is connected to a first virtual switch is online, where the connectivity information includes an address of the first virtual machine and an address of a computing node on which the first virtual machine is located, configuring, by the first gateway agent module, a forwarding relationship table for a first gateway node based on the connectivity information, where the first virtual machine and the first gateway node are deployed in a first cloud, modifying, by the network coordinator, the connectivity information, and sending the modified connectivity information to a second switch agent module, where the modified connectivity information includes the address of the first virtual machine and an address of the first gateway node, and configuring, by the second switch agent module, a forwarding relationship table for a second virtual switch based on the modified connectivity information, where the second switch agent module and the second virtual switch are deployed in a second cloud. In this embodiment, the forwarding relationship tables can be configured for the gateway node and the virtual switch, and the forwarding relationship tables can be used to implement sending of a data packet in a cloud to another cloud using two hops of nodes, ¶ 12.  In a possible design, after configuring, by the first gateway agent module, a forwarding relationship table for a first gateway node based on the connectivity information, the configuration method further includes establishing, by the first gateway node, a tunnel between the first gateway node and a computing node on which the first switch agent module is located, and after configuring, by the second switch agent module, a forwarding relationship table for a second switch based on the modified connectivity information, the configuration method further includes establishing, by a computing node on which the second switch agent module is located, a tunnel between the computing node and the first gateway node. In this implementation, the tunnel is established before sending of service data such that sending efficiency of the service data can be improved, ¶ 13.  In a possible design, sending, by the network coordinator, the modified connectivity information to a second switch agent module includes sending, by the network coordinator, the modified connectivity information to a second network controller, and storing, by the second network controller, the modified connectivity information, and sending the modified connectivity information to the second switch agent module. In this implementation, the second network controller can store the connectivity information. Therefore, after a virtual machine is newly created in the cloud in which the virtual machine that receives the data packet is located, the switch agent module reads the connectivity information, and generates the forwarding relationship table for the virtual switch, ¶ 14) in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds (¶ 6).
Huang further discloses wherein the one or more indicators are absent from the detected first connectivity check packet and are added to the first connectivity check packet via the modification (i.e., The cloud platform is deployed across the clouds such that a technical solution is needed for implementing communication between the plurality of clouds, ¶ 5.  A cloud in which the destination MAC address and the next-hop node are located is different from a cloud in which the virtual switch 1 is located in order to implement communication between different clouds. The next-hop node may be a gateway node in another cloud other than the cloud in which the virtual switch 1 is located [wherein the one or more indicators are absent from the detected first connectivity check packet and are added to the first connectivity check packet via the modification], ¶ 49.  The connectivity information includes the identifier VNI of the virtual network to which the virtual port belongs, the address MAC of the virtual machine to which the virtual port is connected, and an address vTep of a computing node on which the virtual port is located. As shown in FIG. 6A, the connectivity information of the virtual port p1 may include (100, MAC1, vTep1), ¶ 97.  The switch agent module 3 generates a forwarding relationship table (MAC, vTep′) from a correspondence between MAC and vTep′ that are in the connectivity information, and the forwarding relationship table may be used as a basis for forwarding the data packet by the virtual switch 3. After receiving the data packet whose destination address is MAC, the virtual switch 3 can determine, based on the forwarding relationship table, that the next-hop node of the data packet is the gateway node indicated by vTep, ¶ 115). 
Therefore, based on Shu in view of Ramachandran, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the system of Shu and Ramachandran in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds.

With respect to claim 5, Shu discloses further comprising: determining that the second cloud environment is reachable via the network device (i.e., At 230 in FIG. 2, based on report information is received from one or more entities along a path traversed by the connectivity check packet, a connectivity status associated with VM1 131 and VM3 133 may be determined. For example, connectivity status=connected based on report information indicating that VM1 131 has connectivity with VM3 133. In another example, connectivity status=disconnected based on report information indicating that VM1 131 has lost connectivity with VM3 133 [wherein the method further comprises: determining that the second cloud environment is reachable via the network device], ¶ 30). 
Shu may not explicitly disclose wherein the first cloud environment is an on-premise, private cloud environment and wherein the second cloud environment is a public cloud environment.
However, Ramachandran discloses wherein the first cloud environment is an on-premise, private cloud environment and wherein the second cloud environment is a public cloud environment (i.e., Any of the embodiments described above wherein a data center type is selected from the group consisting of private cloud, scientific communities and co-location centers [wherein the first cloud environment is an on-premise, private cloud environment and wherein the second cloud environment is a public cloud environment], ¶ 134) in order to provide a method for determining a network requirement for at least one application, dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more application network data flows associated with the at least one application over the link via cloud infrastructures (¶s 2-3 and 134).
Therefore, based on Shu in view of Ramachandran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ramachandran to the system of Shu in order to provide a method for determining a network requirement for at least one application, 

With respect to claim 6, Shu discloses further comprising: generating and sending, to a manager, report information that specifies that the second connectivity packet has been forwarded to the second cloud environment (i.e., At 370, 375, 380 in FIG. 3, SDN manager 180 receives report information from various entities (i.e., observation points) along a path traversed by a connectivity check packet. For example, based on connectivity check flag=1 in the connectivity check packet, a logical or physical entity along the path will generate and send a report message to SDN manager 180, ¶ 55.  Some examples are shown in FIG. 6, which is a schematic diagram illustrating example report information associated with the connectivity check packets in the example in FIG. 5. The report information generated and sent by a logical or physical entity may identify a particular connectivity session and an observation type, such "injected" to indicate an injection of a connectivity check packet, "received" to indicate that receipt by an entity, "forwarded" to indicate forwarding by the entity, and "delivered" to indicate that the destination has been reached, ¶ 56). 

With respect to claim 7, Shu discloses further comprising: receiving, from the one or more observation points, report information that specifies whether the second connectivity packet has been received, forwarded, delivered or dropped in the second (i.e., At 370, 375, 380 in FIG. 3, SDN manager 180 receives report information from various entities (i.e., observation points) along a path traversed by a connectivity check packet. For example, based on connectivity check flag=1 in the connectivity check packet, a logical or physical entity along the path will generate and send a report message to SDN manager 180, ¶ 55.  Some examples are shown in FIG. 6, which is a schematic diagram illustrating example report information associated with the connectivity check packets in the example in FIG. 5. The report information generated and sent by a logical or physical entity may identify a particular connectivity session and an observation type, such "injected" to indicate an injection of a connectivity check packet, "received" to indicate that receipt by an entity, "forwarded" to indicate forwarding by the entity, and "delivered" to indicate that the destination has been reached, ¶ 56). 
Shu also discloses sending, to a manager, the report information received from the one or more observation points (i.e., see ¶s 55-56). 

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. Publication No. 2019/0059117 A1) in view of Ramachandran et al. (U.S. Publication No. 2016/0080221 A1), and Huang et al. (U.S. Publication No. 2019/0222440 A1), and in further view of Akiya et al. (U.S. Patent No. 9,497,107 B1).
With respect to claim 2, Shu and Ramachandran may not explicitly disclose wherein generating the second connectivity check packet comprises: modifying source 
However, Huang discloses wherein generating the second connectivity check packet comprises: modifying source address information in the first connectivity check packet to specify a first indicator as a particular address that indicates to the one or more observation points that the connectivity check is required (i.e., According to another aspect, an embodiment of this application provides an inter-cloud communication configuration method, including instructing, by the first switch agent module, a first network controller or a network coordinator to send connectivity information of the first virtual machine to a first gateway agent module if a first switch agent module detects that a first virtual machine that is connected to a first virtual switch is online, where the connectivity information includes an address of the first virtual machine and an address of a computing node on which the first virtual machine is located, configuring, by the first gateway agent module, a forwarding relationship table for a first gateway node based on the connectivity information, where the first virtual machine and the first gateway node are deployed in a first cloud, modifying, by the network coordinator, the connectivity information, and sending the modified connectivity information to a second switch agent module, where the modified connectivity information includes the address of the first virtual machine and an address of the first gateway node, and configuring, by the second switch agent module, a forwarding relationship table for a second virtual switch based on the modified connectivity information, where the second switch agent module and the second virtual switch are deployed in a second cloud [modifying source address information in the first connectivity check packet to specify a first indicator as a particular address that indicates to the one or more observation points that the connectivity check is required]. In this embodiment, the forwarding relationship tables can be configured for the gateway node and the virtual switch, and the forwarding relationship tables can be used to implement sending of a data packet in a cloud to another cloud using two hops of nodes, ¶ 12.  In a first solution shown in FIG. 1, a cloud 1 and a cloud 2 interwork with each other through the Internet. When a VM 1 in the cloud 1 and a VM 3 in the cloud 2 communicate with each other, a data packet of the VM 1 needs to enter the Internet through a Virtual Router (vRouter), reach a vRouter in the cloud 2 through the Internet, and then reach a VM 3 through the vRouter [a particular address that indicates to the one or more observation points that the connectivity check is required], ¶ 33.  Step S709: The network coordinator modifies the connectivity information (VNI, MAC, vTep) into (VNI, MAC, vTep′), and sends the (VNI, MAC, vTep′) to a network controller 2 [modifying source address information in the first connectivity check packet to specify a first indicator as a particular address], ¶ 107) in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds (¶ 6).
Therefore, based on Shu in view of Ramachandran, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the system of Shu and Ramachandran in order to provide an inter-cloud communication method, used to 
However, Akiya also discloses wherein generating the second connectivity check packet comprises: modifying source address information in the first connectivity check packet to specify a first indicator as a particular address that indicates to the one or more observation points that the connectivity check is required (i.e., An example method for seamless path monitoring and rapid fault isolation using BFD in a network environment is provided and includes determining a BFD target identifier type for communicating in a BFD session in a network environment, determining a non-zero globally assigned BFD discriminator value associated with the BFD target identifier type, populating a Your Discriminator field in a BFD Control Packet with the non-zero globally assigned BFD discriminator value, with a My Discriminator field in the BFD Control Packet being populated with a locally assigned BFD Discriminator value, and initiating (e.g., starting, originating, beginning, opening, commencing, etc.) the BFD session by transmitting the BFD Control Packet to a target node in the network [modifying source address information in the first connectivity check packet to specify a first indicator as a particular address that indicates to the one or more observation points that the connectivity check is required]. The target node is configured to listen for BFD Control Packets having the non-zero globally assigned BFD discriminator value in respective Your Discriminator fields, column 2 lines 34-49.  In a general sense, any set of network entities (e.g., applications, servers, virtual machines, etc.) may be selected to be included in path monitoring (including fault detection) and fault isolation operations according to the embodiments described herein. As used herein, the term "BFD Discriminator" comprises any number, letters, or combinations thereof that can be included in appropriate BFD fields (e.g., My Discriminator and Your Discriminator fields) in a BFD Control Packet (e.g., a unit of data routed between a source and a destination over a network according to BFD protocols, for example, as specified in RFC 5880), column 2 last ¶) in order to provide a method for seamless path monitoring (column 2 line 34).
Therefore, based on Shu in view of Ramachandran and Huang, and further in view of Akiya, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Akiya to the system of Shu, Ramachandran and Huang in order to provide a method for seamless path monitoring.

With respect to claim 3, Shu and Ramachandran may not explicitly disclose wherein generating the second connectivity check packet comprises: modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address.
However, Huang discloses modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address (i.e., According to another aspect, an embodiment of this application provides an inter-cloud communication configuration method, including instructing, by the first switch agent module, a first network controller or a network coordinator to send connectivity information of the first virtual machine to a first gateway agent module if a first switch agent module detects that a first virtual machine that is connected to a first virtual switch is online, where the connectivity information includes an address of the first virtual machine and an address of a computing node on which the first virtual machine is located, configuring, by the first gateway agent module, a forwarding relationship table for a first gateway node based on the connectivity information, where the first virtual machine and the first gateway node are deployed in a first cloud, modifying, by the network coordinator, the connectivity information, and sending the modified connectivity information to a second switch agent module, where the modified connectivity information includes the address of the first virtual machine and an address of the first gateway node, and configuring, by the second switch agent module, a forwarding relationship table for a second virtual switch based on the modified connectivity information, where the second switch agent module and the second virtual switch are deployed in a second cloud [modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address], ¶ 12.  Step S709: The network coordinator modifies the connectivity information (VNI, MAC, vTep) into (VNI, MAC, vTep′), and sends the (VNI, MAC, vTep′) to a network controller 2 [modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address], ¶ 107) in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds (¶ 6).
Therefore, based on Shu in view of Ramachandran, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective 
However, Akiya also discloses wherein generating the second connectivity check packet comprises: modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address (i.e., For example, initiator node 14(4) may initiate BFD session 18(4) with target node 14(6) over MPLS. BFD Control Packet 16(5) generated by node 14(4) may include a <label+exp>value in the last 23 bits of the localhost address. With target identifier type 2 (SR enabled network), initiator node 14(4) can test an adjacency segment ID by encoding adjacency segment ID (label value+EXP) as lower 23 bits of localhost IP destination address. In some embodiments, the last 23 bits of the localhost address may be set to zero for reachability validation. When network 12 is enabled for SR, the MPLS label may include an adjacency segment ID, column 9 ¶ 1.  If the last 23 bits of the 127/8 IP address is not zero, receiving node 14(6) may embed information reflecting how the packet was received (e.g., RX information) in the lower 23 bits of the localhost destination address in the response BFD Control Packet 16(6). For example, if receiving node 14(6) received the BFD Control Packet on a non-point-to-point interface, a source media access control (MAC) address may be examined to determine the "RX info" to embed in returning BFD Control Packet 16(6) [modifying the source address information by replacing a source media access control (MAC) address associated with the first virtualized computing instance with the particular address]. With information embedded in last 23 bits of response BFD Control Packet 16(6), initiator node 14(4) can perform further verifications on how receiving node 14(6) received BFD Control Packet 16(5). For example, initiator node 14(4) can examine the lower 23 bits of IP destination address in BFD Control Packet 16(6) to determine if BFD Control Packet 16(5) was received by intended recipient node 14(6) in the expected way (e.g., expected RX interface). In an example embodiment, (label+EXP) may be encoded with the label portion in a higher 20 bits of the lower 23 bits of the 127/8 IP address and EXP portion in a lower 3 bits of the lower 23 bits of the 127/8 IP address, column 9 ¶ 2) in order to provide a method for seamless path monitoring (column 2 line 34).
Therefore, based on Shu in view of Ramachandran and Huang, and further in view of Akiya, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Akiya to the system of Shu, Ramachandran and Huang in order to provide a method for seamless path monitoring.

With respect to claim 4, Shu and Ramachandran may not explicitly disclose to cause the one or more observation points to compare the first indicator with the second indicator.
However, Huang discloses to cause the one or more observation points to compare the first indicator with the second indicator (i.e., In a possible design, determining, by the gateway node after receiving the data packet, that a second-hop node of the data packet is the second computing node includes determining, by the gateway node based on a destination address of the data packet and a pre-generated second forwarding relationship table, the second computing node corresponding to the destination address as the second-hop node after receiving the data packet, where the second forwarding relationship table is used to indicate a correspondence between the second virtual machine and the computing node on which the second virtual machine is located. In this implementation, the gateway node also uses the forwarding relationship table to determine the second-hop node of the data packet such that such a determining manner is simple and easy to implement [appending a second indicator as the particular to the first connectivity check packet to cause the one or more observation points to compare the first indicator with the second indicator], ¶ 10) in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds (¶ 6).
Therefore, based on Shu in view of Ramachandran, and further in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the system of Shu and Ramachandran in order to provide an inter-cloud communication method, used to implement communication between virtual machines (also referred to as VM) deployed in different clouds.
Shu, Ramachandran and Huang may not explicitly disclose wherein generating the second connectivity check packet comprises: appending a second indicator as the particular to the first connectivity check packet to cause the one or more observation points to compare the first indicator with the second indicator.
(i.e., An example method for seamless path monitoring and rapid fault isolation using BFD in a network environment is provided and includes determining a BFD target identifier type for communicating in a BFD session in a network environment, determining a non-zero globally assigned BFD discriminator value associated with the BFD target identifier type, populating a Your Discriminator field in a BFD Control Packet with the non-zero globally assigned BFD discriminator value, with a My Discriminator field in the BFD Control Packet being populated with a locally assigned BFD Discriminator value, and initiating (e.g., starting, originating, beginning, opening, commencing, etc.) the BFD session by transmitting the BFD Control Packet to a target node in the network [appending a second indicator as the particular to the first connectivity check packet to cause the one or more observation points to compare the first indicator with the second indicator]. The target node is configured to listen for BFD Control Packets having the non-zero globally assigned BFD discriminator value in respective Your Discriminator fields, column 2 lines 34-49.  In a general sense, any set of network entities (e.g., applications, servers, virtual machines, etc.) may be selected to be included in path monitoring (including fault detection) and fault isolation operations according to the embodiments described herein. As used herein, the term "BFD Discriminator" comprises any number, letters, or combinations thereof that can be included in appropriate BFD fields (e.g., My Discriminator and Your Discriminator fields) in a BFD Control Packet (e.g., a unit of data routed between a source and a destination over a network according to BFD protocols, for example, as specified in RFC 5880), column 2 last ¶.  If the last 23 bits of the 127/8 IP address is not zero, receiving node 14(6) may embed information reflecting how the packet was received (e.g., RX information) in the lower 23 bits of the localhost destination address in the response BFD Control Packet 16(6). For example, if receiving node 14(6) received the BFD Control Packet on a non-point-to-point interface, a source media access control (MAC) address may be examined to determine the "RX info" to embed in returning BFD Control Packet 16(6) [appending a second indicator as the particular to the first connectivity check packet to cause the one or more observation points to compare the first indicator with the second indicator]. With information embedded in last 23 bits of response BFD Control Packet 16(6), initiator node 14(4) can perform further verifications on how receiving node 14(6) received BFD Control Packet 16(5). For example, initiator node 14(4) can examine the lower 23 bits of IP destination address in BFD Control Packet 16(6) to determine if BFD Control Packet 16(5) was received by intended recipient node 14(6) in the expected way (e.g., expected RX interface). In an example embodiment, (label+EXP) may be encoded with the label portion in a higher 20 bits of the lower 23 bits of the 127/8 IP address and EXP portion in a lower 3 bits of the lower 23 bits of the 127/8 IP address [appending a second indicator as the particular to the first connectivity check packet to cause the one or more observation points to compare the first indicator with the second indicator], column 9 ¶ 2) in order to provide a method for seamless path monitoring (column 2 line 34) in order to provide a method for seamless path monitoring (column 2 line 34).


With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/29/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447